                 Case 2:18-cv-01785-RAJ Document 32 Filed 05/15/20 Page 1 of 2



                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
9
                              UNITED STATES DISTRICT COURT
10                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
11
     MAURICE VAN THROWER,
12
                    Petitioner,
13                                                     Case No. 2:18-cv-01785-RAJ
            v.
14                                                     ORDER DENYING PETITION FOR
     RONALD HAYNES,                                    WRIT OF HABEAS CORPUS
15
                    Respondent.
16
17
18          The Court, having reviewed petitioner’s petition for writ of habeas corpus, all
19   briefing of the parties, the Report and Recommendation of Mary Alice Theiler, United
20   States Magistrate Judge, any objections thereto, and the remaining record, hereby finds
21   and ORDERS:
22                   (1)   The Report and Recommendation is approved and adopted;
23                   (2)   Petitioner’s petition for writ of habeas corpus (Dkt. 5) is DENIED,
24   and this action is DISMISSED with prejudice;
25                   (3)   In accordance with Rule 11 of the Rules Governing Section 2254
26   Cases in the United States District Courts, a certificate of appealability is DENIED; and
27
28   ORDER DENYING PETITION FOR WRIT
     OF HABEAS CORPUS – 1
             Case 2:18-cv-01785-RAJ Document 32 Filed 05/15/20 Page 2 of 2




1                 (4)    The Clerk is directed to send copies of this Order to all counsel of
2    record and to the Honorable Mary Alice Theiler.
3
4          DATED this 15th day of May, 2020.
5
6
7
                                                     A
                                                     The Honorable Richard A. Jones
8
                                                     United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER DENYING PETITION FOR WRIT
     OF HABEAS CORPUS – 2
